United States Court of Appeals
      for the Federal Circuit
                ______________________

      GENERAL DYNAMICS CORPORATION,
                 Appellant,

                           v.

    Leon E. Panetta, SECRETARY OF DEFENSE,
                      Appellee.
               ______________________

                      2012-1249
                ______________________

   Appeal from the Armed Services Board of Contract
Appeals in No. 56744, Administrative Judge Robert T.
Peacock.
               ______________________

                 Decided: May 9, 2013
                ______________________

     MATTHEW S. HELLMAN, Jenner & Block, LLP, of
Washington, DC, argued for appellant. With him on the
brief were PAUL M. SMITH and JESSICA RING AMUNSON.

     DAVID D’ALESSANDRIS, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and KIRK T. MANHARDT, Assistant Director.
2          GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE


    MARCIA G. MADSEN, Mayer Brown, LLP, of Washing-
ton, DC, for amicus curiae. With her on the brief was
CAMERON S. HAMRICK.
                ______________________

    Before LOURIE, PROST, and WALLACH, Circuit Judges.
    Opinion for the court filed by Circuit Judge LOURIE.
    Dissenting opinion filed by Circuit Judge WALLACH.
LOURIE, Circuit Judge.
    General Dynamics Corporation (“General Dynamics”)
appeals from the decision of the Armed Services Board of
Contract Appeals (“ASBCA”) denying its appeal from the
contracting officer’s (“CO”) final determination of non-
compliance with Cost Accounting Standards (“CAS”) 412
based upon General Dynamics’ use of a partial-year asset
valuation in computing its retirement plan forward pric-
ing rates. Appeal of Gen. Dynamics Corp., ASBCA No.
56744, 11-2 BCA ¶ 34,787, modified on recons., 11-2 BCA
¶ 34,875. Because the ASBCA did not err in denying
General Dynamics’ appeal, we affirm.
                       BACKGROUND
    General Dynamics entered into contracts with the
Department of Defense, including, inter alia, fixed-price
contracts, fixed-price incentive contracts, cost-plus-fixed-
fee contracts, cost-plus-award-fee contracts, and time-and-
materials contracts. Many of these contracts contain a
clause requiring compliance with CAS. Such contracts
were thus covered by the CAS, which, in general, “pro-
vide[s] uniformity in how contractors measure, assign,
and allocate costs to Government contracts.” Gates v.
Raytheon Co., 584 F.3d 1062, 1064 (Fed. Cir. 2009).
CAS 412, at issue in this appeal, “provide[s] guidance for
determining and measuring the components of pension
cost.” CAS 412-20(a). It is primarily concerned with the
GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE        3
way in which contractors account for their incurred pen-
sion costs, and hence how much of those costs may be
charged to the government.
     In estimating pension costs, the CAS calculation re-
lies on a number of actuarial assumptions. CAS 412-
30(a)(3) defines an “actuarial assumption” as “an estimate
of future conditions affecting pension cost.” “Each actuar-
ial assumption used to measure pension cost shall be
separately identified and shall represent the contractor's
best estimates of anticipated experience under the plan,
taking into account past experience and reasonable expec-
tations.” CAS 412-40(b)(2). Those “[a]ctuarial assump-
tions shall reflect long-term trends so as to avoid
distortions caused by short-term fluctuations,” CAS 412-
50(b)(4), and include “mortality rate, employee turnover,
compensation levels, earning on pension plan assets,
[and] changes in values of pension plan assets,” CAS 412-
30(a)(3). For the periods relevant to this appeal, General
Dynamics estimated, and the government agreed, that its
pension fund would grow at 8% per year from January 1
of the years in question, viz., from 2004 through 2008.
    At the beginning of each year, as of January 1, Gen-
eral Dynamics conducts a valuation of its pension fund,
which allows it to determine what pension costs it is
permitted to charge to the government under its contracts
based on the actual value of its pension plan. That calcu-
lation compares the expected value from the prior year’s
estimation (assuming 8% growth from the previous Janu-
ary 1) with the actual value on January 1.
    General Dynamics also submits a second evaluation
pursuant to the Federal Acquisition Regulations (“FAR”)
to estimate the future value of its pension fund to calcu-
late what is known as the retirement plan forward pricing
rate (“RPFPR”) for new contracts and contract modifica-
tions. See FAR 42.1701(b) (“The [CO] shall obtain the
contractor’s forward pricing rate proposal and require
4         GENERAL DYNAMICS CORP.    v. SECRETARY OF DEFENSE
that it include cost or pricing data that are accurate,
complete, and current as of the date of submission . . . .”).
The RPFPR calculation involves a projection of pension
plan asset values for the current base year as well as
projections between three and nine years out. While it
was disputed before the ASBCA, neither party disputes
on appeal that the CAS 412 regulations apply to the FAR
RPFPR projections.
    Over the last 25 years, General Dynamics has varia-
bly used midyear asset values, instead of January 1
values, in setting its updated RPFPR proposal for a base
year. General Dynamics combined the previously men-
tioned 8% per year pension growth rate estimate, pro-
rated, with that midyear value to create a “blended” rate
for the remainder of the base year, and then applied the
long-term 8% rate for the remaining years in the three to
nine year projection in the RPFPR. Viewed differently,
General Dynamics combined two rates: the actual growth
rate from January 1 to the midyear date and the 8% per
year rate, pro-rated, from that midyear date until the end
of the year.
    The Defense Contract Management Agency notified
General Dynamics in 2006 that its use of a blended rate
using partial-year valuations did not comply with
CAS 412. The CO issued a final notice of noncompliance
with CAS 412 in 2007. Following the final notice, General
Dynamics submitted a compliant retirement plan using
the 8% rate from January 1, not the blended rate. How-
ever, in 2008, General Dynamics once again submitted a
retirement plan using the blended rate for the base year.
The CO issued a second final determination of noncompli-
ance with CAS 412. General Dynamics appealed to the
ASBCA.
    The ASBCA denied General Dynamics’ appeal, deter-
mining that General Dynamics’ use of partial-year asset
data reflected short-term fluctuations that could and did
GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE          5
introduce distortion prohibited by CAS 412-50(b)(4). The
ASBCA also determined that General Dynamics’ substitu-
tion of a midyear value and a blended rate in place of the
8% long-term estimate rate constituted “actuarial as-
sumptions” because they were “estimate[s] of future
conditions affecting pension cost” as defined in CAS 412-
30(a)(3). Thus, according to the ASBCA, they are encom-
passed by the prohibitions of CAS 412-50(b)(4). This
appeal followed. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(10).
                        DISCUSSION
    In accordance with the Contract Disputes Act, 41
U.S.C. §§ 7101–7109, this court reviews the ASBCA’s
decisions on questions of law de novo. See 41 U.S.C.
§ 7107(b)(1); Ra–Nav Labs. v. Widnall, 137 F.3d 1344,
1346 (Fed. Cir. 1998). We may set aside the ASBCA’s
determination on a question of fact only if it is “fraudu-
lent, arbitrary, or capricious; . . . so grossly erroneous as
to necessarily imply bad faith; or . . . not supported by
substantial evidence.” § 7107(b)(2). A determination is
adequately supported if it is based on “such relevant
evidence as a reasonable mind might accept as adequate
to support a conclusion.” E.L. Hamm & Assocs. v. Eng-
land, 379 F.3d 1334, 1338 (Fed. Cir. 2004).
    General Dynamics argues that the ASBCA erred in
holding that its use of a partial-year asset valuation and
subsequent blended rate in its RPFPR violated CAS 412-
50(b)(4). In support of its position, General Dynamics
notes that it has been using that method for 25 years
without government objection. General Dynamics con-
tends that the use of a current, midyear value is a histori-
cal fact, not an “actuarial assumption” as it is not an
estimate of future conditions, although they conceded in
oral argument that “in this court . . . we need to comply
with CAS 412 and that we do so.” Oral Argument (Feb. 6,
2013)        at         3:43–51,        available        at
6         GENERAL DYNAMICS CORP.    v. SECRETARY OF DEFENSE
http://www.cafc.uscourts.gov/oral-argument-
recordings/all/general-dynamics.html.        According to
General Dynamics, the only assumption made is the
uncontroverted 8% per annum growth, whereas the
blended rate, calculated from the actual midyear value
and the 8% estimate, is not an actuarial assumption
because it is based on historical fact as well as the 8%
growth rate. Because, in its view, the midyear value and
the resulting blended rate are not actuarial assumptions
under CAS 412-30(a)(3), General Dynamics argues that
the use of both of them cannot violate CAS 412-50(b)(4),
which only applies to actuarial assumptions. General
Dynamics also points to other provisions that require
accurate estimation that General Dynamics alleges raise
conflicting obligations for contractors forced to use the
government’s less accurate accounting method. Appel-
lant’s Br. 46–50 (citing CAS 412-40(b)(2) (“best estimates .
. . taking into account past experience and reasonable
expectations”); FAR 2.101 (defining forward pricing rate
agreements as having rates representing “reasonable
projections of specific costs”); FAR 42.1701(b) (stating that
the CO shall require that the forward pricing rate pro-
posal includes “accurate, complete, and current” cost or
pricing data); 10 U.S.C. § 2306a(a)(2) (“TINA”) (requiring
a contractor to submit cost or pricing data that is “accu-
rate, complete, and current”)).
    The government responds that General Dynamics’ use
of both the midyear market value of its pension plan and
the subsequent blended rate are both “actuarial assump-
tions” under CAS 412-30(a)(3). The government argues
that these actuarial assumptions, because they rely on
midyear values, inherently reflect short-term fluctuations
and cause distortions in violation of CAS 412-50(b)(4).
The government contends that the relative accuracy of
General Dynamics’ method is irrelevant because the
purpose of the CAS regulations is uniformity and con-
sistency, not accuracy.
GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE         7
     We agree with the government that General Dynam-
ics’ use of midyear market values and the subsequent
blended rate for the base year violate CAS 412-50(b)(4).
First, both the midyear market value and the subsequent
blended rate are actuarial assumptions. CAS 412-30(a)(3)
defines an “actuarial assumption” as an “estimate of
future conditions affecting pension cost.” As a matter of
principle, we agree with General Dynamics’ proposition
that the actual value of the plan assets on a given day is a
historical fact, not an actuarial assumption. That histori-
cal fact, however, must be distinguished from the two
decisions concerning which data point to use and how that
data point affects the established rate.
    The parties do not dispute that the assumed 8% re-
turn from January 1 is an actuarial assumption regard-
less of the actual value of the assets on January 1. In
that circumstance, both the date chosen and the rate
applied are actuarial assumptions. The decision to use a
day other than January 1 combined with blending that
value with a pro-rated 8% growth rate is likewise an
actuarial assumption because it is effectively substituting
a new rate and base date in place of the original 8%
growth rate from January 1. Stated another way, the use
of a given midyear value assumes that the value from
that midyear date is a viable predictor of long-term future
pension costs just as the assumption that 8% growth from
January 1 was agreed to be. The new blended rate from
the midyear date is thus as much “an estimate of future
conditions affecting pension cost” as the original 8% rate
from January 1. Thus, both the choice of a specific mid-
year date and the resulting blended rate are actuarial
assumptions governed by CAS 412-50(b)(4).
    Second, we also agree with the government that Gen-
eral Dynamics’ use of the midyear value and the resulting
blended rate violates CAS 412-50(b)(4) because it does not
“reflect long-term trends so as to avoid distortions caused
by short-term fluctuations.” CAS 412-50(b)(4). As is self-
8         GENERAL DYNAMICS CORP.    v. SECRETARY OF DEFENSE
evident, the use of a midyear value inherently reflects
such short-term fluctuations in relation to January 1,
because that value is based on the partial-year, short-
term trend since January 1.
    Contrary to General Dynamics’ assertion, the pre-
sumed accuracy of the midyear value in the base year
does not make the use of that value and the subsequent
blended rate compliant with CAS. Indeed, the “accuracy”
argument raised by General Dynamics ignores the fact
that the forward pricing rate is not only for the base year,
but for a projection from three to nine years into the
future. Indeed, even if General Dynamics’ approach may
be an accurate representation over the short term, that is
only because it impermissibly reflects short-term fluctua-
tions. General Dynamics’ method improperly locks in
that short-term fluctuation causing a distortion that
alters the level of growth throughout the rest of the
projection.
     As the government notes, the purpose of CAS is to
“enhance uniformity and consistency.” CAS 412-20(a).
No mention in the regulation is made of accuracy or even
the short-term accuracy offered by General Dynamics’
approach. Allowing a contractor to use General Dynam-
ics’ methodology, which is based on random or arbitrary
sampling dates throughout the year, does not promote
such uniformity and consistency. On the contrary, it
promotes the opposite: manipulation by self-interested
selection of the pricing date. While there is no evidence
that General Dynamics self-selected a midyear date to
take advantage of a short-term market change, the risk
that any party using General Dynamics’ approach could
do just that is quite apparent. It is entirely plausible that
a company, after a sharp market turn in its favor, would
choose to update its retirement plan forward pricing rates
using a midyear value that benefited its interest when
compared to the January 1 date or some other midyear
GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE        9
date. That risk of manipulation is contrary to the goals of
uniformity and consistency.
    Moreover, uniformity and consistency are clearly
missing in General Dynamics’ methodology as evidenced
by a brief review of General Dynamics’ choice of dates.
Over the last 25 years, General Dynamics has used valua-
tion dates from January, June, July, August, and October,
varying not only the month, but also the date within the
month—using both mid-month and end-of-the-month
values. The date of the asset valuation has also ranged
from five days prior to the forward pricing rate submis-
sion to as much as 42 days prior. The practice espoused
by General Dynamics is thus contrary to uniformity and
consistency.
    As for the other CAS, FAR, and TINA provisions cited
by General Dynamics, we do not see a conflict. First,
after reviewing the provisions, we see no inconsistent
obligations, although we leave open the possibility of some
unforeseen conflict in a future case. Second, to the extent
CAS and FAR conflict as to the allocability of costs, the
more specific CAS provisions control. See, e.g., United
States v. Boeing Co., 802 F.2d 1390, 1395 (Fed. Cir. 1986)
(CAS regulations trump Defense Acquisition Regulations).
General Dynamics’ concerns of conflicting obligations are
thus premature and not persuasive.
    We have considered General Dynamics’ remaining ar-
guments and do not find them persuasive. We find no
error in the ASBCA’s well-reasoned decision. Accordingly,
we affirm.
                      AFFIRMED
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

      GENERAL DYNAMICS CORPORATION,
                 Appellant,

                            v.

    Leon E. Panetta, SECRETARY OF DEFENSE,
                      Appellee.
               ______________________

                       2012-1249
                 ______________________

   Appeal from the Armed Services Board of Contract
Appeals in No. 56744, Administrative Judge Robert T.
Peacock.
               ______________________

                  Decided: May 9, 2013
                 ______________________

WALLACH,   Circuit Judge, dissenting.

    General Dynamics (“GD”) is required to project future
values of its pension funds. To do so, it takes the actual
market value of the fund and applies an assumption
about the fund’s rate of future growth. Both the Govern-
ment and GD agree that the appropriate assumed growth
rate is 8% per annum. However, the parties do not agree
as to what value the 8% growth rate should be applied.
The Government argues that the 8% rate must be applied
to the value of the fund on January 1 of the year that GD
makes the projection. GD argues that it may use the
2         GENERAL DYNAMICS CORP.    v. SECRETARY OF DEFENSE
most current value of the fund and is not required by the
CAS to ignore what actually happened in the market
between January 1 and the time of valuation. GD is
correct.
    The ASBCA’s decision denying GD’s appeal rests on
two invalid assumptions, either of which, if corrected, is
sufficient to mandate reversal: First, GD’s use of current,
intra-year data is not an “actuarial assumption” within
the meaning of CAS 412; Second, even if the data used is
an actuarial assumption, the actuarial assumption does
not result in “distortions caused by short-term fluctua-
tions.” CAS 412-50(b)(4). For each reason, the Govern-
ment did not carry its burden to prove a CAS violation. I
respectfully dissent from the majority’s contrary holding.
    1. The Use of Current, Intra-Year Data is Not an
                Actuarial Assumption
    “Actuarial Assumption” is defined by the CAS as “an
estimate of future conditions affecting pension cost . . . .”
CAS 412-30(a)(3). The intra-year data used by GD is the
market value of its pension fund on a chosen date. This is
a present reality, not an estimate of a future condition.
Applying the agreed-upon annualized 8% growth rate to
the intra-year data does not convert the data itself into a
“future condition.” Thus, CAS 412 is inapplicable to GD’s
decision to use intra-year data rather than January 1
data, because neither is an actuarial assumption.
     Common sense dictates that the data to which an as-
sumption is applied does not itself become an assumption.
Otherwise, the values to which actuarial assumptions are
applied would become “actuarial assumptions” them-
selves. Examples of actual actuarial assumptions offered
by the regulation include: “mortality rate, employee
turnover, compensation levels, earnings on pension plan
assets, [and] changes in value of pension plan assets.”
CAS 412-30(a)(3). GD’s use of intra-year data as the
baseline to which the agreed upon actuarial assumption is
GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE          3
applied is nothing like these enumerated examples. See,
e.g., Freeman v. Quicken Loans, Inc., 132 S. Ct. 2034,
2042 (2012) (noting the “commonsense canon of noscitur a
sociis, which counsels that a word is given more precise
content by the neighboring words with which it is associ-
ated” (internal quotation marks and citation omitted)).
     The majority agrees that “[a]s a matter of principle, .
. . a value of the plan assets on a given day is a historical
fact, not an actuarial assumption.” Majority Op. at 7.
However, it concludes that the decision to use a day other
than January 1 is an actuarial assumption because it
“effectively substitut[es] a new rate and base date in place
of the original 8% growth rate from January.” Id.
    That analysis erroneously assumes that calculating
the projected market value for next January 1 must begin
from the market value on January 1 of the current year.
However, the agreed-upon assumption of 8% annualized
growth does not require growth at 8% for a year, but
simply assumes 0.0219% growth per day. The assump-
tion of annualized 8% growth can thus be applied to the
fund’s market value on July 1 just as it may be applied to
the value on January 1.
    The Government provides no reason why the January
1 fund value of the previous year should carry talismanic
significance in calculating the projected market value on
January 1 for next year and years to come. As pointed
out by GD, “[t]here is nothing ‘long-term’ about using
January 1 numbers as a baseline. The January 1 fund
value is not an average of the fund’s value over a period of
time, it is simply the value of the fund on a given date,
just like the value of the fund on any other date, like June
15 or August 1.” Reply Br. at 2. Once we are freed from
the January 1 start date, it becomes clear that applying
the 8% growth rate to the intra-year market value does
4         GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE
not result in an improper “blended” rate, but is simply an
application of the 8% growth rate to market data. 1
    The majority’s conclusion to the contrary unnecessari-
ly brings CAS 412 into conflict with the FAR requirement
that a contractors’ forward pricing rate “include cost or
pricing data that are accurate, complete, and current as of
the date of submission . . . .” FAR 42.1701(b). This FAR
provision requires use of up-to-date information to calcu-
late the forward pricing rate. See also FAR 2.101 (forward
pricing rates must be “reasonable projections of specific
costs . . . .”). On its face, this requirement is consistent
with the CAS goal of “uniformity and consistency.” CAS
412-20(a). Properly interpreted, these provisions together
require that actuarial assumptions be consistently ap-
plied to accurate and current data, which is consistent
with GD’s reliance on intra-year data.
    The Government has a reasonable interest in uni-
formity. However, the precatory language of CAS 412
promoting “uniformity and consistency” is not an inde-
pendent obligation, and it is the Government’s burden to
persuade the court that the approach employed by GD is
in violation of the applicable regulations. The Govern-
ment has not carried this burden. 2 Indeed, if the Gov-
ernment is concerned about uniformity, it can take steps
such as requiring contractors to estimate intra-year
values on particular dates or based on the occurrence of


    1   Both the majority and the ASBCA use the phrase
“blended rate.” However, this term is inaccurate. GD
does not, as the majority claims, combine two rates,
Majority Op. at 4, but applies one rate, pro-rated, to the
value of the fund at a given day.
    2   Arguably, for the sake of uniformity and con-
sistency, GD’s practice employed for over twenty-five
years should continue to be the standard practice.
GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE         5
particular events. The answer is not to bend the provi-
sions of the CAS to apply to a situation it plainly should
not.
2. The Use of Current, Intra-Year Data Does Not Result
  in “Distortions Caused by Short-Term Fluctuations”
    Even if GD’s method is to be considered an “actuarial
assumption,” it does not result in “distortions caused by
short-term fluctuations.” The record is devoid of evidence
supporting this proposition and is fatal to the Govern-
ment’s position.
     Instead, the record shows that GD’s method results in
more accurate projections. It is uncontested that the
actual performance of the market in the first months of
2008 departed significantly from the hypothesized 8%
rate. The Government does not dispute that GD’s method
resulted in a more accurate projection of the fund’s future
market value for January 1, 2009. But it argues that
there is nevertheless a “distortion” because the later 2010,
2011, and 2012 values may not be more accurate. Appel-
lee’s Br. at 20. In response, GD offers the following in-
formation showing that GD’s projection was more
accurate than the Government’s proposed projection for
all known years:
6         GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE




Reply Br. at 15. The fact that the actual performance of
the market in the first months of 2008 departed signifi-
cantly from the hypothesized 8% rate does not establish
that there is any “distortion” involved in taking account of
that real-world information. To the contrary, using more
up to date data resulted, as may be expected, in more
accurate projections. 3
    The majority states that “[a]s is self-evident, the use
of a midyear value inherently reflects such short-term
fluctuations in relation to January 1, because that value
is based on the partial-year, short-term trend since Janu-
ary 1.” Majority Op. at 7-8. However, a review of the
record illustrates there is no evidence supporting the


    3    This result is logical. GD and the Government
use an identical method of calculating projected pension
market values—add an 8% annual rate to the projected
end-of-year value. The more accurate the first projection
is, the more accurate subsequent estimates will be.
GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE         7
proposition that GD’s practice introduces distortions, nor
is it “self-evident.”
    The majority also finds fault with the “random”
nature of the days chosen by GD to update their retire-
ment forward pricing rates. See Majority Op. at 8. How-
ever, the ASBCA stated that GD’s pricing rates “may be
updated and resubmitted” in response to events such as
“a significant change in benefit provisions,” a “significant
change in the future workforce projections,” a “significant
restructuring of business units or workforces,”
“[a]cquisitions, divestitures, plan mergers,” “regulatory
changes or new legislation” or “bidding on a major new
contract.” Appeal of General Dynamics Corp., 11-2 B.C.A.
¶ 34787, 2011 WL 262447, at *7 (“ASBCA Decision”). In
fact, for 2002 through 2006, the parties stipulated to the
specific reasons that GD conducted intra-year valua-
tions—reasons that had nothing to do with changes to
external market conditions. J.A. 1375-77 (reasons for
conducting new valuations included addition of new
employees to pension plan, additions and sales of business
segments, and statutory changes such as the expiration of
certain provisions of the Pension Funding Equity Act of
2004). These types of events plainly do not occur at the
exact same time or with the exact same frequency from
year to year.
    Notwithstanding this reasonable explanation and that
“there is no evidence that General Dynamics self-selected
a midyear date to take advantage of a short-term market
change,” the majority states its concern that this method-
ology could be used in the future to game the system.
Majority Op. at 8-9. This concern, however, is unsupport-
ed by the record. The method at issue does not give GD
any kind of advantage over the Government. Use of GD’s
method following a market slump may result, as here, in
increased costs to the Government to make up for the
shortfall. The inverse, however, is also (and historically
has been) true: if the market booms and growth rates in
8        GENERAL DYNAMICS CORP.   v. SECRETARY OF DEFENSE
the earlier part of the year are higher than an 8% annual
rate, the Government’s costs will be lower. See ASBCA
Decision at *16 (noting range of intra-year rate growth
rates above and below 8%). 4
    There is no evidence that GD’s use of intra-year data
results in distortions caused by short-term fluctuations.
To the contrary, the record reveals that GD’s method has
proven more accurate.
    We should not require companies to abandon decades-
long practices that are compliant with the CAS for less
accurate calculating methods suggested by the Govern-
ment. I respectfully dissent.




    4   Interestingly, the Government did not object to
GD’s use of intra-year fund values in its retirement plan
forward pricing rate calculations during the years when
the market did well and the Government was helped by
GD’s calculation. Additionally, the Government does not
object to the use of real time updated information to
calculate GD’s other retirement plan forward pricing
rates, including updated plan membership data, changes
in benefits, new coverage, and other information.